Buchanan, J.
Plaintiff claimed in a former suit against the same defendant “to be declared and recognized as the lawful owner of two pews” in the church of St. James. The title set up' by him in said suit, was a resolution of the Church Wardens, dated the 2d September, 1819. By *443judgment of tlie District Court, affirmed on appeal to this Court, the said suit was dismissed.
Subsequently to said judgment of dismissal, plaintiff brought the present action; in which he claims “to be declared and recognized as entitled during his natural life to the use of said two pews, and that said President and Wardens be condemned to restore petitioner to the free and undisturbed usé of said two pews. ”
The title pleaded in the petition is a resolution of the Church Wardens, of the 11th April 1843.
Defendants plead the exception of res judicata founded upon the judgment in the former action.
We think that the exception is not well taken. The thing demanded in the two actions is not the same. C. C. 2265. The ownership of the pews is claimed in the onp case: the use only of those pews is claimed in the other case. These are two distinct rights or estates, as classified and defined in our Code, Arts. 479, 480, and 621. And if, as required by 'the counsel of defendants, we look into the record to ascertain what’’was1, the real object of the demand, without regard to the name which tlie plaintiff has chosen to give it, we find that the plaintiff has not referyed-to the same source of title in the two cases; but to two distinct actspdiffering'ih terms, and separated by a long interval of time. .....
It is therefore adjudged and decreed, that the judgment of'the District Court be reversed, and the exception of res judicata is hereby'.overruled'. It is further decreed that the cause be remanded to the District" Cototb.to-'' be proceeded in according to law; and that defendant and appellee pay costs of this appeal.